DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.	
	
	
Election/Restrictions
Applicant’s election with traverse of Group I, Claims 29-26 is acknowledged. All groups are distinct inventions and present a serious burden to the U.S. Patent and Trademark Office based on a proper lack of unity analysis. The traversal is on the ground that the restriction is only proper if the claims are independent or distinct and there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41, which is for national applications, but it is not used for PCT national stage (371) applications. For PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the inventions are independent or distinct, and does not take into account burden on the examiner.  The applicant argued lack of unity. The examiner asserts the lack of unity, because the special technical feature has been met be prior art. See below rejections.
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-22 and 24-26 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckes et al. (US 20150069303, listed on IDS and ISR).
Eckes (claims, abs., examples, Table 1-2) discloses a polymer comprising a monomer of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. The monomer mol% can be exemplary 40% or .50%.

Claim(s) 19-26 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 20110042661).
Endo (claims, abs., examples, 488) discloses a polymer comprising a monomer of:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claim(s) 19-25 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Togashi et al. (US 20190326515).
Togashi (claims, abs., examples, Fig. 8-10) discloses a polymer comprising a monomer of:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Claim(s) 19-26 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshioka et al. (US 20170253795).
Yoshioka (claims, abs., examples, 122-136, tables, 376, 418, 431) discloses a polymer comprising one of monomers (exemplary 50 mol%) of:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.
For example: 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.

Claim(s) 19-26 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasada et al. (US 20190259952).
Sasada (claims, abs., examples, 470, 490-498) discloses a polymer comprising one of monomers (50 mol%) of:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Eckes et al. (US 20150069303, listed on IDS and ISR).
Disclosure of Eckes is adequately set forth in ¶1 and is incorporated herein by reference.  
The disclosed monomer is an isomer of the claimed one. Case law holds that other structural similarities have been found to support a prima facie case of obviousness. See, In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers prima facie obvious).); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 

/SHANE FANG/Primary Examiner, Art Unit 1766